POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned constitutes and appoints Amy J. Lee, Mark E. Mathiasen and Michael P. Megaris to act as attorney-in-fact and agent with full power of substitution and resubstitution of them in their name, place, and stead, to sign any and all registration statements on Form N-1A applicable to the Guggenheim Funds Trust, Guggenheim Variable Funds Trust, Guggenheim Strategy Funds Trust, Security Equity Fund, SBL Fund, Claymore Exchange-Traded Fund Trust and Claymore Exchange-Traded Fund Trust 2, and any amendment or supplement thereto, and to file the same with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as they might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent, or their substitutes, may lawfully do or cause to be done by virtue thereof. IN WITNESS WHEREOF, I have hereunto set my hand this 10th day of April, 2014. /s/ Donald A. Chubb, Jr. Donald A. Chubb, Jr. POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned constitutes and appoints Amy J. Lee, Mark E. Mathiasen and Michael P. Megaris to act as attorney-in-fact and agent with full power of substitution and resubstitution of them in their name, place, and stead, to sign any and all registration statements on Form N-1A applicable to the Guggenheim Funds Trust, Guggenheim Variable Funds Trust, Guggenheim Strategy Funds Trust, Security Equity Fund, SBL Fund, Claymore Exchange-Traded Fund Trust and Claymore Exchange-Traded Fund Trust 2, and any amendment or supplement thereto, and to file the same with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as they might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent, or their substitutes, may lawfully do or cause to be done by virtue thereof. IN WITNESS WHEREOF, I have hereunto set my hand this 15th day of April, 2014. /s/ Jerry B. Farley Jerry B. Farley POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned constitutes and appoints Amy J. Lee, Mark E. Mathiasen and Michael P. Megaris to act as attorney-in-fact and agent with full power of substitution and resubstitution of them in their name, place, and stead, to sign any and all registration statements on Form N-1A applicable to the Guggenheim Funds Trust, Guggenheim Variable Funds Trust, Guggenheim Strategy Funds Trust, Security Equity Fund, SBL Fund, Claymore Exchange-Traded Fund Trust and Claymore Exchange-Traded Fund Trust 2, and any amendment or supplement thereto, and to file the same with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as they might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent, or their substitutes, may lawfully do or cause to be done by virtue thereof. IN WITNESS WHEREOF, I have hereunto set my hand this 10th day of April, 2014. /s/ Maynard F. Oliverius Maynard F. Oliverius
